Citation Nr: 1230285	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-19 330	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right knee.

2.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left knee.

3.  Entitlement to a rating in excess of 10 percent for post-operative incisional scar and muscle injury of the right thigh with retained foreign bodies.

4.  Entitlement to a rating in excess of 20 percent for scars and muscle injury of the left thigh and tibia, with retained foreign bodies of the left leg, below the knee, residual muscle hernia, and popliteal space.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, prior to September 28, 2010, on a schedular basis.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, prior to September 28, 2010, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

7.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, from September 28, 2010, on a schedular basis.

8.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, from September 28, 2010, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to November 1945.  His decorations include the Combat Infantryman Badge and the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO in Cleveland, Ohio denied service connection for an acquired psychiatric disorder, as well as denied higher ratings for traumatic arthritis of the right knee; traumatic arthritis of the left knee; post-operative incisional scar of the right thigh with retained foreign bodies; and scars and muscle injury of the left thigh and tibia, with retained foreign bodies of the left leg, below the knee, residual muscle hernia, and popliteal space.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

This appeal also arose from a September 2009 rating decision in which the RO in Huntington, West Virginia granted service connection and assigned an initial 10 percent rating for peripheral neuropathy of the right lateral femoral cutaneous nerve, effective November 19, 2008.  In September 2009, the Veteran filed an NOD with the assigned rating.  An SOC was issued in February 2010, and the Veteran filed a VA Form 9 later that month.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania, which has certified the appeal to the Board.  

With regard to the claim for a higher rating for peripheral neuropathy of the right lateral femoral cutaneous nerve, because the appeal involves disagreement with the initial rating assigned following the grant of service connection for this disability, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As regards the service-connected disability of the right thigh, a review of the claims file reveals that, in evaluating the claim for increase, the RO considered the rating criteria for both scars and muscle injuries.  As such, the Board has recharacterized that claim (consistent with how the RO characterized service-connected disability affecting the left thigh and tibia), as reflected on the title page.

In July 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In August 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC, in an April 2012 rating decision, granted service connection for posttraumatic stress disorder (PTSD), representing a full grant of the benefit sought with respect to the Veteran's claim for service connection for an acquired psychiatric disorder.  The AMC also granted a 20 percent rating for peripheral neuropathy of the right lateral femoral cutaneous nerve, effective September 28, 2010.  The AMC continued to deny the remaining claims (as reflected in an April 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

As discussed in further detail below, the Veteran's claim for an initial rating in excess of 10 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, prior to September 28, 2010, and his claim for a rating in excess of 20 percent for that disability from September 28, 2010, on a schedular basis, lack legal merit.  However, in light of the Veteran's submissions to the effect that he is seeking a still-higher rating for his disability, and in view of the fact that no higher rating is available under the schedule, the Board finds that the matter of his entitlement to a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b), has been raised.  Accordingly, the appeal has been expanded to include additional issues reflected on the title page.  issues on appeal have been expanded, as set forth above, on the title page.

The Board's decision addressing the claims for an initial rating in excess of 10 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, prior to September 28, 2010, and for a rating in excess of 20 percent for that disability from September 28, 2010, on a schedular basis, are set forth below.  The other matters on appeal-to include the matter a higher rating for peripheral neuropathy of the right lateral femoral cutaneous nerve on an extra-schedular basis-are again being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The maximum schedular rating assignable for paralysis of the lateral femoral cutaneous nerve is 10 percent; there is no indication that the peripheral neuropathy of the Veteran's right lateral femoral cutaneous nerve involves additional impairment warranting evaluation under different or separate diagnostic code(s).


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, prior to September 28, 2010, on a schedular basis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.20, 4.124a, Diagnostic Code 8529 (2011).

2.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, from September 28, 2010, on a schedular basis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.20, 4.124a, Diagnostic Code 8529 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In connection with the matter of the Veteran's entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, prior to September 28, 2010, and his claim for a rating in excess of 20 percent for that disability from September 28, 2010, on a schedular basis, he and his representative have been notified of the reasons for the denial of the claims, and have been afforded the opportunity to present evidence and argument with respect to the claims.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).


II.  Analysis

As noted previously, the RO, in a September 2009 rating decision, granted service connection and assigned an initial 10 percent rating for peripheral neuropathy of the right lateral femoral cutaneous nerve, effective November 19, 2008.  In an April 2012 rating decision, the AMC granted a 20 percent rating for peripheral neuropathy of the right lateral femoral cutaneous nerve, effective September 28, 2010.

In assigning the 10 and 20 percent ratings, the RO and AMC rated the Veteran's disability by analogy to paralysis of the sciatic nerve, under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520 (2011).  See 38 C.F.R. §§ 4.20, 4.27 (2011).  In both instances, it was noted that the Veteran's disability was not specifically listed in the rating schedule and, therefore, was being rated under an analogous diagnostic code.

Notably, however, paralysis of the lateral femoral cutaneous nerve (i.e., the external cutaneous nerve of the thigh) is specifically listed in the rating schedule at 38 C.F.R. § 4.124a, Diagnostic Code 8529 (2011).  Under that diagnostic code, the maximum schedular disability rating assignable for paralysis of that nerve (to include complete paralysis of the nerve) is 10 percent.  Thus-notwithstanding the assignment of a 20 percent rating for the disability from September 28, 2010, which the Board will not disturb-pertinent  to the Veteran's claims, a higher schedular rating under this diagnostic code is not assignable.  Moreover, there is no indication on the current record that the Veteran's lateral femoral cutaneous nerve disability involves additional impairment  warranting evaluation under different or separate diagnostic code(s).  As such, the claims for higher ratings, on a schedular basis, lack legal merit.



ORDER

An initial rating in excess of 10 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, prior to September 28, 2010, on a schedular basis, is denied.

A rating in excess of 20 percent for peripheral neuropathy of the right lateral femoral cutaneous nerve, from September 28, 2010, on a schedular basis, is denied.


REMAND

Unfortunately, the Board finds that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular rating does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.

The Board notes that, in evaluating the Veteran's claim for higher ratings for peripheral neuropathy of the right lateral femoral cutaneous nerve, the RO has not explicitly considered 38 C.F.R. § 3.321(b).  Hence, to avoid any prejudice to the Veteran, the RO should consider the matter of an extra-schedular rating in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

However, prior to such consideration, the Board finds that further development of the remaining matters on appeal is warranted.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the August 2010 remand was not fully completed with respect to the Veteran's claims for higher ratings for post-operative incisional scar and muscle injury of the right thigh with retained foreign bodies, and for scars and muscle injury of the left thigh and tibia, with retained foreign bodies of the left leg, below the knee, residual muscle hernia, and popliteal space.

In the August 2010 remand, the Board instructed the RO to arrange for the Veteran to undergo VA examination(s) for purposes of obtaining contemporaneous information pertinent to the Veteran's disabilities, with findings responsive to the applicable rating criteria.  The examiners were to, inter alia, identify the muscle group(s), if any, associated with the service-connected disabilities of the Veteran's right and left thighs; provide an assessment as to whether the overall residuals for each muscle group were best characterized as moderate, moderately severe, or severe; and render findings pertinent to the residual scars, consistent with the criteria for evaluating scars, to include describing all scars associated with the muscle injuries of the Veteran's thighs and indicating, for each such scar, whether the scar was deep or superficial.  Thereafter, the RO was to readjudicate the claims on appeal.  In so doing, the RO was to specifically consider and discuss whether the Veteran's disabilities of the right thigh, left thigh, and tibia warranted separate ratings for scars and muscle injuries.

A review of the claims file reveals that the RO, via the AMC, arranged for the examination in question.  In a September 2010 examination report, a VA examiner opined that the disability of the Veteran's right thigh involved Muscle Group XV, that the disability of the Veteran's left thigh involved Muscle Group XIII, and that the disability of the Veteran's left lower leg involved Muscle Group XII.  However, no substantive rationale for those conclusions was provided.  The examiner did not explain, for example, her implicit conclusion that  Muscle Group XI was not involved (the Veteran's disabilities have been rated under Diagnostic Code 5311 for many years).  She did not discuss the significance, if any, of past evidence suggesting involvement of the gastrocnemius muscle on the left (noted on VA examination in March 2000); possible involvement of the left cruciate ligament on the left (noted on the same examination); or evidence showing the presence of shrapnel in the right vastus (noted in a January 2000 VA clinical report).  Nor did she provide an assessment as to whether the overall residuals for Muscle Group XII were best characterized as moderate, moderately severe, or severe.

The September 2010 examiner also provided what appear to be internally inconsistent descriptions of scars identified on the left lateral thigh, left posterior knee, and right inner thigh; noting that the scars were "superficial," while at the same time describing the presence of underlying tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2008) (noting that a superficial scar is one not associated with underlying soft tissue damage).  Thereafter, when the claims were readjudicated in April 2012, the AMC did not cite to or otherwise discuss the criteria relative to the evaluation of injuries to muscle groups other than Muscle Group XI.  Nor did the AMC substantively discuss whether the Veteran's disabilities of the right thigh, left thigh, and tibia warranted separate ratings for scars and muscle injuries, as instructed in the remand.

Accordingly, the RO should return the claims file to the September 2010 VA examiner for clarification.  If the examiner determines that an additional examination is necessary, one should be scheduled.  Alternatively, if the examiner who previously evaluated the Veteran is unavailable, the RO should arrange for the Veteran to undergo new VA examination(s), by appropriate physician(s), at a VA medical facility, for purposes of obtaining the necessary information.  

The Veteran is hereby advised that failure to report to any scheduled VA examination, without good cause, shall result in denial of his increased rating claims and may result in the denial of his claims for higher ratings for peripheral neuropathy of the right lateral femoral cutaneous nerve, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (as these claims, emanating from original claims for, and awards of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to a scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion in this case, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

Records of the Veteran's treatment at the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania and the VA Belmont County Community Based Outpatient Clinic (CBOC) in St. Clairsville, Ohio were last associated with the claims file on October 25, 2011; the record suggests that more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated after October 25, 2011.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  As indicated, the RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.  The RO's adjudication should include consideration of the Veteran's entitlement to higher ratings for peripheral neuropathy of the right lateral femoral cutaneous nerve on an extra-schedular basis.  

The Veteran's entitlement to higher ratings for traumatic arthritis of his knees is inextricably intertwined with the ratings to be assigned for his muscle injuries, inasmuch as he cannot be compensated for the same manifestations under different diagnoses.  See 38 C.F.R. § 4.14 (2011); see also, e.g., 38 C.F.R. § 4.73, Diagnostic Code 5311 (2011) (reflecting that Muscle Group XI operates, in part, in flexion of the knee).  As such, further adjudicatory action on the Veteran's knee claims will be deferred pending completion of the development sought below.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Pittsburgh VAMC and Belmont County CBOC all outstanding, pertinent records of treatment of the Veteran dated since October 25, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should request that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, the RO should forward the Veteran's entire claims file, to include a complete copy of this REMAND, to the September 2010 VA examiner for a supplemental opinion clarifying her earlier opinion.  

Specifically, the examiner should provide a medical rationale for her conclusion that the disability of the Veteran's right thigh involved Muscle Group XV, that the disability of the Veteran's left thigh involved Muscle Group XIII, and that the disability of the Veteran's left lower leg involved Muscle Group XII.  If it is the examiner's conclusion that Muscle Group XI is not involved, she should supply a rationale for that conclusion as well. 

In so doing, the examiner should discuss the significance, if any, of past evidence suggesting involvement of the gastrocnemius muscle on the left (noted on VA examination in March 2000); possible involvement of the left cruciate ligament on the left (noted on the same examination); and evidence showing the presence of shrapnel in the right vastus (noted in a January 2000 VA clinical report).

The examiner should also provide an assessment as to whether the overall residuals for Muscle Group XII (and any other muscle group found to be involved, other than Muscle Groups XIII and XV) are best characterized as moderate, moderately severe, or severe, and should clarify whether scars identified on the left lateral thigh, left posterior knee, and right inner thigh are deep (associated with underlying soft tissue damage) or superficial (not associated with underlying soft tissue damage).

The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner, and the addendum report should include discussion of the Veteran's documented history and assertions.

If  the examiner who previously evaluated the Veteran is unavailable, or determines that further examination of the Veteran is necessary, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility, for purposes of obtaining necessary information needed to evaluate the remaining disabilities for which higher ratings are sought-including identifying any specific muscle group(s) involved,  and providing an assessment as to the severity of muscle impairment.  

If a new examination is conducted, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted (including a new examination to evaluate the severity of the Veteran's service-connected knee disabilities, if warranted), the RO should readjudicate the matters remaining on appeal, including the matter of the Veteran's entitlement to higher ratings for peripheral neuropathy of the right lateral femoral cutaneous nerve on an extra-schedular basis pursuant to 38 C.F.R. §3.321(b).

If the Veteran fails, without good cause, to report to any examination scheduled in connection with a claim for increased rating, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate each claim in light of all pertinent evidence and legal authority, to include consideration of any diagnostic codes pertaining to injuries to muscle groups other than Muscle Group XI that are implicated by the evidence, including, but not limited to, Diagnostic Codes 5312, 5313, and 5315.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes citation to, and discussion of, the provisions of C.F.R. § 3.321 and any additional legal authority considered, including any diagnostic codes considered that pertain to injuries to muscle groups other than Muscle Group XI (including, but not limited to, Diagnostic Codes 5312, 5313, and 5315), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


